Citation Nr: 1103517	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  09-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for Boeck's sarcoidosis 
involving hilar mediastinal and inguinal nodes with splenomegaly 
lymphoma.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to December 
1971.  The Veteran also has verified service in the Army National 
Guard from May 1976 to June 1980.  The Veteran's service in the 
Army Reserve is unverified.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the record reveals that further development 
is warranted.

The Veteran's service treatment records at induction and 
separation are negative for any indication of shortness of breath 
and/or chest pain/pressure or any diagnosis of sarcoidosis.  
Furthermore, the Veteran's Report of Medical History at induction 
shows the following hearing levels:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
No entry
0
LEFT
20
35
No entry
15

The Veteran's Report of Medical History at separation indicates 
that the Veteran's hearing was "WNL," which means "within 
normal limits."

The Veteran has stated that his hearing loss and tinnitus 
occurred during his active duty (April 1970 to December 1971) and 
service in the Army Reserve.  Although there is evidence present 
in the record indicating the Veteran served in the Army Reserve 
from January 1972 to March 1976, this evidence is unverified.

It has been verified that the Veteran served in the Army National 
Guard from May 1976 to June 1980.  The Veteran claims his 
bilateral hearing loss and tinnitus worsened during his Army 
National Guard service.  Private medical records also indicate 
that the Veteran was diagnosed with sarcoidosis in May 1979, 
which coincides with his Army National Guard service.   

Medical treatment records from the Veteran's Army National Guard 
service are not included in the Veteran's claims file and 
although the VA recommended that the Veteran contact the Missouri 
Adjutant General's Office to request these documents, the only 
documents requested and retrieved by the Veteran were his NGB 22 
Form and NGR 23 Form, which document the length of time the 
Veteran spent in the Army National Guard from May 1976 to June 
1980.  Furthermore, the Veteran's claims file likewise does not 
contain medical treatment records, if any, from the Veteran's 
service in the Army Reserve from January 1972 to March 1976.  It 
remains uncertain whether the Veteran developed these 
disabilities during his service in the Army Reserve and Army 
National Guard.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated by inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§101(24), 106, 1110, 1131.  
Under 38 U.S.C.A. §101(22) (a) and (c) ACDUTRA means, in 
pertinent part, full-time duty in the Armed Forces performed by 
Reserves for training and full-time duty as members of the Army 
National Guard or Air National Guard of any State.

Accordingly, the RO should request all of the Veteran's medical 
and personnel records and attempt to ascertain his periods of 
active duty service, ACDUTRA and INACDUTRA in the Army Reserve 
from January 1972 to March 1976.  The RO should also request all 
of the Veteran's medical and personnel records and attempt to 
ascertain his exact periods of active duty service, ACDUTRA and 
INACDUTRA in the Army National Guard from May 1976 to June 1980.  
These personnel and medical treatment records should be obtained 
as they potentially touch on all the issues currently before the 
Board.  See 38 C.F.R. §3.159(c)(1) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to determine the 
Veteran's periods of ACDUTRA and INACDUTRA 
with the Army Reserve and Army National Guard 
from January 1972 to June 1980.  

2.  The AMC/RO should take appropriate steps 
to secure the Veteran's Army Reserve and Army 
National Guard personnel and medical records 
from his service or alternative records for 
the Veteran through official channels, 
including the Missouri Adjutant General, or 
any other appropriate source, including the 
Veteran.  Any and all records obtained should 
be associated with the claims file.  If there 
are no records, the AMC/RO should so 
specifically find and the documentation used 
in making that determination should be set 
forth in the claims file.

3.  After paragraphs 1 and 2 have been 
completed, and if there is any evidence 
revealed related to the Veteran's hearing 
during the Veteran's Army Reserve and Army 
National Guard service, schedule the Veteran 
for a VA audiological examination to 
determine the nature and etiology of any 
hearing loss and/or tinnitus disabilities.  
With respect to each such diagnosed 
disability, the examiner should provide an 
opinion as to whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any hearing loss and/or 
tinnitus disabilities were incurred in, or 
aggravated by, the Veteran's active duty 
service, ACDUTRA and/or INACDUTRA.  The 
entire claims file must be made available to 
the designated examiner, and the report of 
the examination should include discussion of 
the Veteran's documented medical history and 
assertions.

4.  After paragraphs 1 and 2 have been 
completed, schedule the Veteran for an 
examination to determine the nature, extent 
and etiology of his claimed sarcoidosis 
disability.  Send the claims folder to the 
examiner(s) for review.  The examiner must 
indicate that the claims folder has been 
reviewed.  All clinical findings for this 
examination should be reported in detail.  
Request that this examination specifically 
include all standard studies and tests.  
Based on the results of this examination, the 
examiner should be asked to offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) that 
any current sarcoidosis disability was 
incurred in, or aggravated by, the Veteran's 
active duty service, ACDUTRA and/or 
INACDUTRA.  

5.  Readjudicate the claim based on the whole 
record.  If the benefits sought on appeal 
remain denied, then the Veteran and his 
representative should be provided an updated 
Supplemental Statement of the Case that 
includes a summary of all evidence and 
applicable laws and regulations pertinent to 
the issues on appeal.  Provide an appropriate 
opportunity to respond thereto.  Then, if in 
order, return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. §7252 (West Supp. 2010), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. §20.1100(b) 
(2010).


